COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00381-CR


JAMES CARROLL GLAWSON                                           APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                  ------------

           FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                  ------------

              MEMORANDUM OPINION1 AND JUDGMENT
              ON PERMANENT ABATEMENT OF APPEAL

                                   ----------

     We have considered the appellant’s “Motion To Permanently Abate

Appeal.”    Attached to the motion was the certificate of death showing that

appellant James Carroll Glawson died on Wednesday, October 24, 2012.

     The death of an appellant during the pendency of an appeal deprives this

court of jurisdiction. Molitor v. State, 862 S.W.2d 615, 616 (Tex. Crim. App.

1
See Tex. R. App. P. 47.1.
1993). Under these circumstances, the appropriate disposition is the permanent

abatement of the appeal. See Tex. R. App. P. 7.1(a)(2).

      No decision of this court having been delivered prior to the receipt of this

motion, the court finds the motion to permanently abate the appeal should be

granted.   It is therefore ordered, adjudged, and decreed that the appeal is

permanently abated.



                                                  PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
TEX. R. APP. P. 47.2(b)

DELIVERED: January 31, 2013




                                        2